Citation Nr: 1403462	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-34 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1982 to September 1997. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In a December 2012, the Board remanded this issue for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record on which to decide the Veteran's claim so that he is afforded every possible consideration.

The Boards finds a substantial lack of compliance with its December 2012 Remand directives and an indication of outstanding Social Security Administration (SSA) records.  

In regards to the Board's Remand directives, the Board highlighted in the December 2012 Remand that the July 2009 opinion was inadequate and a remand was necessary to obtain an addendum opinion. 

The Board further elaborated that the July 2009 examination was inadequate as it relied on, in part, the absence of in-service evidence of a diagnosis, to which the Board stated was not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current disability and a medically sound basis for attributing such disability to the Veteran's service may serve as a basis for a grant of service connection.  In Peters v. Brown, 6 Vet. App. 540, 543 (1994), the Court said that a Veteran may establish service connection for a disability not manifested during service, or within the statutory presumptive period, with evidence that demonstrates that the disability actually resulted from a disease or injury incurred in service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Board asked the same examiner to consider the Veteran's statements regarding the occurrence of the disorder, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner relied on the absence of evidence in the service treatment records to provide a negative opinion).  The Board directed that the evidence be reviewed and taken into consideration when forming the medical opinion.

The examiner responded in a March 2013 addendum in which he states, "[p]lease READ exam of 2009.  Full history, opinion, and rationale was [sic] given.  Normal PSG rules out OSA."

The Board finds that the examiner's opinion did not comply with the December 2013 remand.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  Because the VA examiner failed to take into account the Veteran statements regarding his symptoms since separation from service as directed by the Board in the December 2012 Remand, the examination is inadequate.  Thus, a new examination should be ordered which shall be conducted by another VA examiner.

In regards to the SSA records, in the Veteran's November 2011 correspondence to VA, the Veteran indicated he was receiving Social Security Benefits for his COPD.  

When VA is put on notice of the existence of SSA records which have the reasonable possibility of substantiating the Veteran's claim for benefits, it must seek to obtain those records before proceeding with the appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  As part of its duty to assist, the VA must make as many requests as are necessary to obtain relevant records from Federal departments or agencies.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SSA records and associate these records with the claims folder.  To the extent attempts to obtain records are unsuccessful; the claims folder should contain documentation of the attempts made.  The Veteran and his representative should also be informed of any negative results, and should be given an opportunity to obtain the records.

2.  Obtain and associate with the claims file all updated VA treatment records.

3.  Next, the Veteran should be scheduled for an appropriate VA examination.  This examination shall NOT be conducted by the VA examiner who conducted the July 2009 examination.  A different VA examiner should address the following inquiries.

(a)  Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and continuing existence of his sleep problems, is it at least as likely as not (at least a 50 percent probability) that the Veteran's current sleep apnea had its onset during service, or is in any other way causally related to his active service

(b)  If the examiner determines it is not possible to provide a requested opinion without resort to speculation, the examiner should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

If the examiner is unable to reach an opinion because there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2012); See also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the claim should thereafter be returned to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


